Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are pending.  
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a method of removing contaminant material from industrial equipment, classified in B08B; 3/08.
II. Claims 15-19, drawn to a solvent composition, classified in C11D; 3/28.

The inventions are independent or distinct, each from the other because:
Inventions of Group II and Group I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Group II can be used in a materially different process such as in a method of cleaning laundry/textiles.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
1)  The inventions have acquired a separate status in the art in view of their different classification;
2)  The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
3)  The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries);
4)  The prior art applicable to one invention would likely not be applicable to another invention.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Anthony Salazar on August 2, 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zaki (US 2009/0233838) in view of Blattner et al (US 8,481,474); Vlasblom (US 6,369,016); Dingess et al (US 5,955,410); and Garner et al (US 2013/0217610) or Tomaszewski (US 5,372,741).
Zaki teaches a composition for cleaning and degreasing substrates.  The compositions includes a 2-ethylhexyl ester and may also include co-solvents, diluents, surfactants, and adjuvants.  See Abstract.  The 2-ethylhexyl ester is present in amounts from about 0.1 to 99% by weight; the surfactant is present in an amount from 0 to 60% by weight; a diluent in amounts from 0 to 50% by weight; and a co-solvent in amounts from 0 to 99% by weight.  Suitable surfactants include ionic and nonionic surfactants.  See paras. 9-27.  Suitable co-solvents include methyl soyate (i.e., biodiesel), propylene glycol monomethyl ether, propylene glycol n-butyl ether, dipropylene glycol n-butyl ether, etc.  See para. 24.  The composition is used to remove substance such as crude oil, asphalt and asphalt constitutes such as bitumen and asphaltenes, tar, sludge, grease, etc., and is used to clean equipment typically in the used in the manufacture or processing of asphalt.  See paras. 19-21.  
Zaki does not teach the use of a cationic surfactant, a dispersant, N-methyl pyrrolidone, diesel fuel, or a method of removing a contaminant from industrial equipment by contacting the contaminant with a composition thereby removing the contaminant from the equipment, said composition containing a methyl soyate, cationic surfactant, dipropylene glycol, N-methylpyrrolidone, a dispersant, diesel fuel, and the other requisite components of the composition in the specific amounts as recited by the instant claims.  
Blattner et al teach a cleaning composition containing an ionic liquid, and preferably no-cosurfactants.  The compositions are substantially free of alkyl phenol ethoxylates, including nonyl phenol ethoxylates.  The cleaning compositions provide superior cleaning efficacy for various soils, including proteins and food soils, providing an effective, biorenewable, environmentally friendly alternative to nonyl phenol ethoxylates.  See Abstract.  An ionic liquid is employed in the cleaning composition to provide effective cleaning efficacy and replace traditional organic solvents and/or surfactants.  Ionic liquids may include surfactants and/or solvents.  Examples of suitable ionic liquids include liquid quaternary compounds such as isostearyl ethylimidazolinium ethosulfate, etc.  See column 6, line 40 to column 7, line 25.  The cleaning compositions contain about 1% to 50% by weight of an ionic liquid component.  See column 6, lines 1-25.  The cleaning composition is applied to a surface in need of cleaning such as ceramics, metal, etc.  The ionic liquid cleaning compositions can be used in various industries including food and beverage equipment, hard-surface cleaning applications, etc.  See column 16, lines 1-40.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use isostearyl ethylimidazolinium ethosulfate in the composition taught by Zaki, with a reasonable expectation of success, because Blattner et al teach the use of isostearyl ethylimidazolinium ethosulfate as a cationic surfactant in a similar composition and that the use such a compound provides effective cleaning efficacy and replaces traditional surfactants and further, Zaki teaches the use of ionic surfactants in general. 
Vlasblom teaches a heavy oil remover formulation which is useful for removing heavy oil and oily sludges from process equipment such as storage tanks, transfer piping, and pumping facilities.  More specifically, Vlasblom teaches from 3 to about 96 weight percent of a hydrocarbon solvent; from about 1 to about 94 weight percent dipropylene glycol monobutyl ether, etc.  See column 1, lines 1-60.  Suitable hydrocarbon solvents include terpenes, diesel fuel, jet fuel, gasoline, heating oil, etc.  See column 2, lines 1-55.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use diesel fuel in the composition taught by Zaki, with a reasonable expectation of success, because Vlasblom teaches the use of diesel fuel as a well-known solvent (i.e., diluent) in a similar composition and further, Zaki teaches the use of cosolvents in general. 
Dingess et al teach cleaning compositions useful in cleaning oil and carbon residue encrusted metallic surfaces.  The formulations may include an aliphatic ether of a propylene glycol and/or an ester thereof, an alkyl pyrrolidone, water, etc.  These formulations are most effective in removing or dissolving soils such as oils, greases, varnishes and the like from oil, fuel, solvents, and other sources.  The particular formulations are generally non-corrosive to metal surfaces such as iron, steel, aluminum, etc.  See Abstract.  N-methyl-2-pyrrolidone is used as the alkyl pyrrolidone.  See column 5, lines 1-25.  The N-methy-2-pyrrolidone may be used in amounts from 5% to 35% by volume.  See column 4, lines 20-50. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use N-methylpyrrolidone in the composition taught by Zaki, with a reasonable expectation of success, because Dingess et al teach the use of N-methylpyrrolidone as a well-known solvent (i.e., diluent) in a similar composition and further, Zaki teaches the use of cosolvents in general. 
Tomaszewski teaches an aqueous degreasing composition which is free from silicates, chelates, and inorganic phosphates and a method for degreasing metal substrates which are sensitive to these types of compositions.  See Abstract.  A polymer such as a low molecular weight naphthalene sulfonate formaldehyde condensate may be used in the composition as a dispersant which is critical to provide proper desoiling and degreasing in the aqueous compositions that is effective in preventing redeposition of soils onto substrates.  See column 3, lines 1-45.  
	Garner et al teach hypohalite-based cleaners for use of hard, soft, animal and human surfaces.  See para. 3.  The compositions can be further improved using relatively low molecular weight water-soluble polymers, wherein such polymers aid dispersion, but usually do not decrease interfacial tensions as well as surfactants.  Suitable dispersant polymers include naphthalene sulfonate formaldehyde copolymers, etc.  See para. 97.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a naphthalene sulfonate formaldehyde copolymer as a dispersant in the composition taught by Zaki et al, with a reasonable expectation of success, because Tomaszewski or Garner et al teach that the use of  naphthalene sulfonate formaldehyde copolymers as dispersants provide desoiling and degreasing and allowing better cleaning properties in similar compositions and further, such properties would be desirable in the compositions taught by Zaki et al.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to remove a contaminant from industrial equipment by contacting the contaminant with a composition thereby removing the contaminant from the equipment, said composition containing methyl soyate, additional solvent, N-methylpyrrolidone, a cationic surfactant, dispersant, diesel fuel, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of Zaki in view of Blattner et al; Vlasblom; Dingess et al; and Garner et al or Tomaszewski suggest removing a contaminant from industrial equipment by contacting the contaminant with a composition thereby removing the contaminant from the equipment, said composition containing methyl soyate, additional solvent, N-methylpyrrolidone, a cationic surfactant, dispersant, diesel fuel, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zaki (US 2009/0233838) in view of Blattner et al (US 8,481,474); Vlasblom (US 6,369,016); Dingess et al (US 5,955,410); and Garner et al (US 2013/0217610) or Tomaszewski (US 5,372,741) as applied to claims 1-6 and 8-14 above, and further in view of Rong et al (US 2010/0081596).
Zaki is relied upon as set forth above.  However, Zaki does not teach the use of dipropylene glycol in addition to the other requisite components of the composition as recited by the instant claims.  
Rong et al teach an aqueous hard surface cleaner containing surfactants, solvents, etc.  See Abstract.  Suitable surfactants include cationic surfactants such as quaternary ammonium compounds, etc.  See paras. 50-140.  Suitable solvents include propylene glycol, dipropylene glycol, etc.  See paras. 142-148.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use dipropylene glycol in the composition taught by Zaki, with a reasonable expectation of success, because Rong et al teach the use of dipropylene glycol as a solvent in a similar composition and further, Zaki teaches the use of solvents in general.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-8, 10, 11, and 21-23 of copending Application No. 15/198597 in view of Dingess et al (US 5,955,410).  Claims 1, 2, 4-8, 10, 11, and 21-23 of copending Application No. 15/198597 encompass all the material limitations of the instant claims except for the inclusion of N-methyl pyrrolidone.  
Dingess et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use N-methylpyrrolidone in the composition claimed by 15/198597, with a reasonable expectation of success, because Dingess et al teach the use of N-methylpyrrolidone as a well-known solvent (i.e., diluent) in a similar composition and further, 15/198597 claims the use of aprotic solvents in general. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to remove a contaminant from industrial equipment by contacting the contaminant with a composition thereby removing the contaminant from the equipment, said composition containing methyl soyate, dipropylene glycol, a cationic surfactant, dispersant, diesel fuel, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because claims 1, 2, 4-8, 10, 11, and 21-23 of copending Application No. 15/198597 in view of Dingess et al suggest removing a contaminant from industrial equipment by contacting the contaminant with a composition thereby removing the contaminant from the equipment, said composition containing methyl soyate, dipropylene glycol, a cationic surfactant, dispersant, diesel fuel, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312. The examiner can normally be reached M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/August 9, 2022